         Case 1:19-cv-00778-CJN Document 34 Filed 02/21/20 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


CAUSE OF ACTION INSTITUTE,

               Plaintiff,

                       v.
                                                            Civ. A. No. 19-778 (CJN)
UNITED STATES DEPARTMENT OF
COMMERCE,

               Defendant.


           NOTICE OF EX PARTE SUBMISSION FOR IN CAMERA REVIEW

       Defendant, the United States Department of Commerce, through undersigned counsel,

respectfully submits this notice to inform the Court and the parties of its ex parte submission of

the Section 232 Auto Report for in camera review as contemplated by the Court’s Minute Orders

of February 6 and 18, 2020. 1

Dated: February 21, 2020                     Respectfully submitted,

                                             TIMOTHY J. SHEA, D.C. Bar # 437437
                                             United States Attorney
                                             DANIEL F. VAN HORN, D.C. Bar # 924092
                                             Chief, Civil Division

                                             /s/_______________________________
                                             JOHN MOUSTAKAS, D.C. Bar # 442076
                                             Assistant United States Attorney
                                             555 Fourth Street, N.W.
                                             Washington, D.C. 20530
                                             (202) 252-2518
                                             John.Moustakas@usdoj.gov

                                             Attorneys for Defendants

1
        Consistent with the Defense Production Act, as amended (50 U.S.C. § 4555(d)), the Section
232 Auto Report submitted to the Court contains redactions of proprietary information obtained
during the compilation of the Report.
